DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SHO # 09-006
CHIPRA #2
May 11, 2009

Dear State Health Official:
The Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA), Public Law
111-3, ensures that States are able to provide necessary health coverage for low-income
uninsured children eligible under the Children’s Health Insurance Program (CHIP). Section 111
of CHIPRA adds a new section 2112 to the Social Security Act (the Act) which gives States the
option to provide necessary prenatal, delivery, and postpartum care to low-income uninsured
pregnant women through an amendment to its State child health plan (CHIP plan) (as described
in section 2112). This letter provides general information concerning the new option and
guidance on amending your CHIP plan to reflect the coverage of pregnant women, should your
State wish to take advantage of this option.
Background

U

Prior to CHIPRA, States could provide services to pregnant women either through a Section
1115 demonstration program or under the CHIP State plan by covering unborn children.
CHIPRA allows States to continue providing coverage through these two options or through a
new option of covering pregnant women under the CHIP plan. This letter outlines the
differences between options to assist States in adopting coverage for pregnant women.
Continuation of Existing Section 1115 Pregnant Women Demonstrations

U

The CHIPRA allows States to continue existing section 1115 demonstrations that provide
coverage for pregnant women with title XXI funds. These States may continue demonstrations
or modify their CHIP plans to include pregnant women as described below.
Continuation of Coverage for Unborn Children Under the CHIP Plan

U

States will continue to have the option of considering an unborn child to be a targeted lowincome child and therefore eligible for coverage under CHIP, if other applicable eligibility
criteria are met. This permits States to provide health care services to promote healthy
pregnancies, regardless of the mother’s eligibility status. States may continue to pay for
pregnancy and delivery services through a bundled payment or global fee method, under which a
single payment is made for prenatal care, labor, delivery, and postpartum care.

Page 2 – State Health Official

New Option to Cover Targeted Low-Income Pregnant Women Under the CHIP Plan

U

The CHIPRA also allows States the option of providing health care coverage for uninsured, lowincome pregnant women under the CHIP plan. Under this option, the pregnant woman is eligible
for coverage, rather than the unborn child.
States that choose to cover pregnant women under the CHIP plan are eligible to receive
enhanced Federal Medical Assistance Payments (FMAP) for such expenditures and have the
option of providing presumptive eligibility to pregnant women.
As established in CHIPRA (Section 111), in order to cover pregnant women through the State
plan option under CHIP, States must meet the following criteria:
•
States may only provide coverage under the CHIP plan for pregnant women who were not
eligible under the Medicaid State plan as of July 1, 2008;
•

States must cover pregnant women under Medicaid up to the minimum income level of 185
percent of the Federal poverty level (FPL). Any State that currently does not provide
Medicaid coverage for pregnant women up to this income level, can only claim regular
FMAP for pregnant women covered under a Medicaid expansion whose family income is
at or below 185 percent of the FPL;

•

States may not establish a higher income eligibility level for pregnant women than the
State’s eligibility level for targeted low-income children;

•

States must cover children under 19 years of age under Medicaid or CHIP, up to a
minimum income level of 200 percent of the FPL;

•

States must not apply an effective income level for pregnant women under CHIP that is
lower than the Medicaid effective income level and cannot cover higher income pregnant
women without covering lower income pregnant women;

•

States must not apply any preexisting condition exclusion or waiting period for CHIP
coverage of pregnant women;

•

States must not impose any cap or limitation on the enrollment of targeted low-income
children, and must not have any waiting list or any procedures designed to delay
applications for enrollment; and

•

States may not require enrollee cost sharing for preventive or pregnancy-related services.

Benefits

U

States have the flexibility to offer coverage that meets the requirements of section 2103 of the
CHIP statute under the new CHIP option for pregnant women, including in most cases, benefits
during a 60-day postpartum period.
Coverage of Both the Unborn Child and Pregnant Women

U

U

States may opt to cover both the unborn child and pregnant women under the CHIP plan. If
States elect both options, we want to emphasize that States will need to uniquely identify

Page 3 – State Health Official
enrollees so that there is no duplication of payment for services. Eligibility under either category
is subject to screening for Medicaid eligibility, and payment is not available under CHIP for
services that would be covered under Medicaid.
Submitting a CHIP Plan Amendment

U

States wishing to adopt any of the options described above and be eligible for funds under title
XXI, must submit a CHIP plan amendment, which must be approved by the Secretary.
States adopting such an expansion will be able to amend their CHIP plan by submitting the
enclosed addendum to the CHIP plan and budget form. The addendum sections correspond to
the relevant sections in your current State Child Health Plan Template.
States that have implemented CHIP through a Medicaid expansion program, but wish to extend
coverage to unborn children and/or pregnant women under a separate child health program, may
do so by submitting the same CHIP plan amendment above. Such States would then continue to
cover children from birth through age 18 under Medicaid expansion programs, and would
operate separate CHIP programs only for pregnant women and/or unborn children.
To incorporate either of these provisions into the CHIP plan, the State, through the appropriate
State official, should submit these pages electronically to both the Centers for Medicare &
Medicaid Services (CMS) Central and Regional Offices. Once approved, these pages will be
added to the current State Child Health Plan as an addendum describing coverage for pregnant
women. Before submitting such an amendment, please review the current approved CHIP plan
to determine if it is necessary to amend additional sections simultaneously (e.g., if a new benefit
package is being adopted, if cost sharing is being modified just for this eligibility group, if
different service delivery type is being used, if different enrollee protections apply, or if the State
has not previously implemented a separate child health program). Note that if a State does not
choose to use the same benefit type and package of services for pregnant women or unborn
children, the State needs to submit a revised section 6 of the State plan with its amendment.
Questions or assistance may be provided by your Central Office or Regional Office project
officer.
In addition to offering the option of covering targeted low-income pregnant women under the
CHIP plan, CHIPRA requires that children born to a woman receiving pregnancy-related
assistance shall be deemed on the date of the child’s birth to have applied for coverage under
CHIP or Medicaid, and shall be found eligible for the appropriate program, and until the child
reaches age one (as described in section 2112(e) of the Act). During this deemed eligibility
period, the new law stipulates that the child health or medical assistance eligibility identification
number of the mother shall also serve as the identification of the child. Additionally, during this
period, all claims shall be submitted and paid for the child under the mother’s identification
number (unless the State issues a separate identification number for the child before the child
reaches age one).
Draft State plan template pages to implement these options are enclosed. CMS is in the process
of obtaining the required Office of Management and Budget (OMB) clearance under the
Paperwork Reduction Act for the State plan amendment (SPA) templates. Given that States may
need considerable time to complete these templates, CMS is sharing in draft the SPA template at

Page 4 – State Health Official
this time. Until such time when this SPA template is assigned an OMB clearance number, States
are not obligated to respond.
It is well established that access to prenatal services and care throughout a mother’s pregnancy
improves health outcomes for both the mother and child. Therefore, we encourage States to
consider these options to establish eligibility for this vulnerable population.
Sincerely,
/s/
Jackie Garner
Acting Director
Center for Medicaid and State Operations
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Barbara Levine
Director of Policy and Programs
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

